Citation Nr: 1616115	
Decision Date: 04/21/16    Archive Date: 05/04/16

DOCKET NO.  10-06 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral foot disability, claimed as residual of bilateral foot injuries with fractures and bilateral heel spurs. 


REPRESENTATION

Appellant represented by:	Mr. Bryan Held, Agent


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1946 to January 1950. 

The Veteran's appeal comes before the Board of Veteran's Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

When this case was previously before the Board in December 2011, the Board reopened the Veteran's claim for entitlement service connection for bilateral foot injuries and remanded this issue for further development.  The Board subsequently remanded the issue again for further development in September 2014. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Based on a review of the evidence of record, the Board finds that additional development is needed for compliance with the December 2011 and September 2014 Board remand instructions.  

In this regard, the Board notes that in its 2011 remand, the Board requested that a VA medical opinion be obtained that addressed whether it was at least as likely as not that any current bilateral foot and/or heel disability was related to the Veteran's military service.  The report of a March 2013 VA examination contains diagnoses of bilateral plantar fasciitis, bilateral heel spurs, and reported that imaging studies revealed bilateral degenerative / traumatic arthritis of the feet.  However, the VA examiner only addressed the etiology of the diagnosed plantar fasciitis and heel spurs.  In September 2014, the Board remanded the matter for an addendum medical statement for the VA examiner to specifically address whether the Veteran's degenerative / traumatic arthritis of the feet, noted on x-rays, were related to his military service.  Unfortunately, in the report of a June 2015 VA addendum medical statement, the VA examiner only addressed the etiology of the Veteran's diagnosed plantar fasciitis and he did not discuss the medical evidence of arthritis in the feet. 

Accordingly, because the 2015 VA addendum medical opinion does not substantially complied with the Board's December 2011 and September 2014 remand directives.  Thus, a remand is warranted for compliance in this regard.  See Stegall, supra. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for the claims folder to be returned to the June 2015 VA examiner, who provide a VA medical opinion report, in order to provide an addendum medical statement that addresses the etiology of the Veteran's current arthritis of feet.  The claims file and a copy of this Remand must be made available to the examiner.  If the June 2015 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran's bilateral feet is left to the discretion of the clinician selected to write the addendum opinion. 

The examiner should review the record, to specifically include any evidence added to the claims file since the March 2013 examination.  Following such a review, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's current degenerative/ traumatic arthritis, confirmed by imaging studies, is related to his military service, to include the Veteran's reported jump from a ship deck that resulted in a broken right foot. 

 A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made.
 
 3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




